Citation Nr: 1130987	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  10-38 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for elevated prostate specific antigen (PSA), to include as a result of exposure to herbicides.  

2.  Entitlement to service connection for hyperlipidemia, to include as a result of exposure to herbicides.  

3.  Entitlement to service connection for squamous cell carcinoma (also claimed as skin cancer), to include as a result of exposure to herbicides.  

4.  Entitlement to service connection for melanoma, to include as a result of exposure to herbicides.  

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as a result of exposure to herbicides.  

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as a result of exposure to herbicides.  

7.  Entitlement to service connection for chronic bronchitis, to include as a result of exposure to herbicides.  

8.  Entitlement to service connection for spondylosis (claimed as low backache), to include as a result of exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Jaya A. Shurtliff, Attorney


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO which denied entitlement to service connection for the claims listed on the title page.  The Veteran perfected a timely appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claims is warranted.  
At a November 2008 VA Agent Orange examination, the Veteran reported being followed by a private physician as well as receiving treatment from the VA Rochester Outpatient Clinic.  

After a review of the claims file, it does not appear that the VA has attempted to obtain the outstanding private treatment records.  The only private records associated with the claims file are from Strong Memorial Hospital and there are no private physician notes or records of treatment contained in the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The claims file contains various VA treatment records from the VA Rochester Outpatient clinic as well as the Canandaigua, New York VA Medical Center (VAMC).  The most recent record is dated in September 2009-almost two years ago.  Therefore, upon remand, the VA should obtain all outstanding records of treatment from these facilities.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO must obtain all outstanding pertinent medical records from the Rochester VA Outpatient Clinic and the Canandaigua, New York, VAMC, following the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran, a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal.  All records and/or responses received should be associated with the claims file.

2.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Rochester VA Outpatient Clinic and the Canandaigua, New York, VAMC.  Specifically, all records since September 2009 should be requested.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  After completion of the above action, and any additional notification and/or development (including VA examinations for the claimed conditions) which may be deemed warranted, readjudicate the issues (as listed on the title page), in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


